Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 11/18/2020.
Claims 1, 3, 4, 6-12, 16, 17, 19, 20, 22 and 24 have been amended.
Claims 1-24 are pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al., US Patent Application Publication No US 2017/0031878A1 in view of GAO, US Patent Application Publication No US 2011/0307561A1.
With respect to Claims 1, 9 and 17,
Myers discloses,
a hardware processor, a web page generator in communication with the hardware processor, wherein the web page generator is configured to(¶16: “…the present disclosure provides a client data processing system comprising a display system and a web page generator in communication with the display system. The web page generator receives metadata 
 interpreting, by a computer system, a plurality of linked metadata objects forming a syntax tree, wherein the plurality of linked metadata objects define what a web page looks like without content for the web page; (Abstract: “…The metadata defines what the web page looks like without content for the web page, the metadata defines a group of objects in the web page…”;¶6: “…web page navigation components are in the form of hyperlinks which are often referred to as just links…”;¶85: “…web page generator 150 may create at least one of a document object model data structure for web page 118 or some other suitable type of data structure for web page 118. These data structures generated by web page generator 150 for web page 118 do not have markup language…”;¶199: “…web page generator 150 includes control module 1300 and document object model tree generator 1402…”; claim 1, ¶199-¶201) Examiner interprets the document object model data tree generator of Myers as teaching the intended function of applicant’s syntax tree.
identifying, by the computer system, a geolocation context for the web page based on the plurality of linked metadata objects;(¶10: “…the web page server interprets the markup language, scripts, and other code for the web page to generate the web page that is sent to the browser for display…”;¶82: “…Browser 142 is configured to interpret web pages 114 received from web page server 108 to display web pages 114. For example, 
computer readable storage media; program code stored on the computer readable storage media(¶17: “…computer program product comprising a computer readable storage media, first program code, second program code, third program code, fourth program code, and fifth program code, stored on the computer readable storage media…”)

 interpreting, by the computer system, a selected filtered geolocation object in the plurality of linked metadata objects, wherein the selected filtered geolocation object is different than the identified geolocation context and interpreted within the identified geolocation context for the web page (¶66: “…a user might wish to subscribe to only top news stories, top sports stories, stories containing the word "Qualcomm," and/or editorials from a certain writer. So configured, a receiver device would only receive those webpage content element packages with webpage IDs and object IDs (or other filtering criteria) that match the webpage IDs and object IDs associated with the subscribed to portions.…”;) 
displaying, by a graphical user interface of a display system of the computer system, the selected filtered geolocation object in the web page according to the identified geolocation context.(¶61: “…Mobile devices 10 receive the broadcast transmissions and are able to separately process the broadcast web page content element transmissions 26 and the content description packet transmissions 28. Specifically, mobile devices 10 monitor the broadcast overhead flows to receive broadcast catalogs and content packet descriptions as part of determining the portion of the broadcast signal to be received. By monitoring the content package description flow, receiver devices 10 are able to identify those webpage content elements that are of interest to a user (e.g., having an ID matching webpages or webpage services to which the user has subscribed) and activate a receiver at the designated broadcast time to access the designated flow ID in order to receive the web page content elements…”;¶66: “…a receiver device would only receive those webpage content element packages with webpage IDs and object IDs (or other filtering criteria) that match the webpage IDs and object IDs associated with the subscribed to portions.…”)
Myers discloses a method/system for generating web pages using metadata whereby the metadata defines a group of objects in the web page, and the metadata defines what the web page looks like without content for the web page. Content is identified by the client data processing system and the web page is created using the metadata and content. Myers further discloses a web page server that interprets the markup language, scripts, and other code for the web page to generate the web page that is sent to the browser for display (Abstract, claim 1, ¶10, ¶82, ¶84). GAO discloses a method/system for delivering selected webpage contents. Myers and GAO are directed to the same field of endeavor since they are both related to storing and displaying content via a web page. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for generating web pages of Myers and the method/system for broadcasting webpages as taught by GAO since it allows for identifying webpage content elements that are of interest to a user (¶23,¶61, ¶66).

With respect to claims 2, 10 and 18,
Myers and GAO disclose all of the above limitations, Myers further discloses,
identifying, by the computer system, a business rule corresponding to the human resources operation, wherein the business rule is identified within a plurality of linked metadata objects;(Fig 7, ¶26: “…a block diagram of rules …”;¶137: “…rules 406 are at least one of code that performs actions for objects in layout 404, or options used by code to perform actions for objects in layout 404. For example, if the layout for web page 118 includes a button, a rule in rules 406 for the button may be to execute code that performs an action for the button when a user input selects the button…”;¶160: “…coder for generating rules in metadata for web page 118, translator for generating translations, or other suitable types of roles of operators that use graphical user interface 800…”;¶169: “…Object 840 is an example of view 332 shown in block form in FIG. 3. In this illustrative example, object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career…”;¶183: “…multiple views are for career center jobs. For example, when object 1020 is displayed in web page 118 object 1020 may show multiple career center jobs based on text entered into object 1018….”)
 interpreting, by the computer system, the plurality of metadata objects to implement the business rule within the geolocation context; and performing, by the computer system, the human resources operation according to the business rule. (¶10: “…the web page server interprets the markup language, scripts, and other code for the web page to generate the web Browser 142 generates web page 1306 from document object model tree 1406. In this illustrative example, browser 142 displays web page 1306…”;Fig 5, ¶141: “…an illustration of a block diagram of a layout is depicted in accordance with an illustrative embodiment. In this illustration, an example of a number of components of layout 404 in metadata 136 for web page 118 is shown…”;¶143: “…Regions 506 are portions of web page 118 where objects 504 are located. Regions 506 include information layout 1310 may specify that web page 1306 is displayed as preview 1100 shown in FIG. 11 with objects for a web page used for performing a career search. Display module 1302 displays web page 1306 on graphical user interface 144…”)

With respect to claims 3, 11 and 19,
Myers and GAO disclose all of the above limitations, Myers further discloses,
wherein the business rule is implemented inside of the geolocation context determined from human resources information for an employee of an organization and defined at a beginning of an interpretation step for the plurality of linked metadata objects, (¶160: “…Options section 802 further includes, drop down list 812 for selecting the role of operator 120 in using graphical user interface 800 to generate web page 118. As depicted, the role of operator 120 is selected from at least one of architect for generating web page 118, coder for generating rules in metadata for web page 118, translator for generating translations, or other suitable types of roles of operators that use graphical user interface 800…”)
wherein the geolocation context is a target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule.(Fig 1, Fig 4, Fig 7, ¶136: “…metadata 136 includes identifier 402, layout 404, rules 406, and service definitions 408….”;¶137: “…Rules 406 are included in metadata 136. In this illustrative example, rules 406 are at least one of code that performs actions for objects in layout 404, or options used by code to perform actions for objects in layout 404. For example, if the layout for web page 118 includes a button, a rule in rules 406 for the button may be to execute code that performs an action for the button when a user input selects the button…”;¶138)

With respect to claims 4,12 and 20,
Myers and GAO disclose all of the above limitations, Myers further discloses,
wherein interpreting the plurality of metadata objects further comprises: entering the syntax tree and a requested input into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result.(¶14: “…The metadata defines what the web page looks like without content for the web page, the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit. The content needed for the web page based on the metadata is identified by the client data processing system. The content for the web page is obtained by the client data processing system. The web page is created by the client data processing web page generator 150 in client data processing system 140 creates web page 118 using metadata 136 and content 139 without using a markup language… web page generator 150 may create at least one of a document object model data structure for web page 118 or some other suitable type of data structure for web page 118. These data structures generated by web page generator 150 for web page 118 do not have markup language…”; ¶83: “…metadata 136 defines what web page 118 looks like without content 139 for web page 118. In this illustrative example, client data processing system 140 identifies content 139 needed for web page 118 based on metadata 136….”) Examiner interprets the document object model tree of Myers as teaching the intended function of applicant’s syntax tree.
wherein the code for interpreting the plurality of metadata objects further comprises: program code, stored on the computer readable storage media, for entering the syntax tree and the requested input into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein49Docket No. ES20180016-1 executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result.(¶9: “…Java code may be used to generate dynamic content for the web page. The generation of the dynamic content may be performed using a Java service page (JSP) servlet located on the web page server…”;¶14: “…The metadata defines what the web page looks like without content for the web page, the metadata defines a group of web page generator 150 in client data processing system 140 creates web page 118 using metadata 136 and content 139 without using a markup language… web page generator 150 may create at least one of a document object model data structure for web page 118 or some other suitable type of data structure for web page 118. These data structures generated by web page generator 150 for web page 118 do not have markup language…”;¶83: “…metadata 136 defines what web page 118 looks like without content 139 for web page 118. In this illustrative example, client data processing system 140 identifies content 139 needed for web page 118 based on metadata 136….”;¶89: “…web page generator 150 enables browser 142 to display web page 118 that is based on metadata 136 and content 139…”) . Examiner interprets the document object model tree of Myers as teaching the intended function of applicant’s syntax tree.

With respect to claims 5,13 and 21,
Myers and GAO disclose all of the above limitations, Myers further discloses,
wherein interpreting the plurality of metadata objects further comprises: generating an output for the business rule within the geolocation context; and wherein performing the human resources operation further comprises: providing the output to a consuming service for performing the human resources operation according to the business rule within the geolocation context.(Fig 3, 8-13, ¶169: “…a view in web page 118 for performing a search for jobs related to a type of career…”;¶186: “…an illustration of a graphical user interface for displaying a preview of a web page is depicted in accordance with an illustrative embodiment. In this illustration, tab 818 has been selected…”)
wherein the code for interpreting the plurality of metadata objects further comprises: program code, stored on the computer readable storage media, for generating an output for the business rule within the geolocation context; and wherein the code for performing the human resources operation further comprises: program code, stored on the computer readable storage media, for providing the output to a consuming service for performing the human resources operation according to the business rule within the geolocation context.(¶9: “…the requested web page may be generated using hypertext markup language (HTML), cascading style sheets (CSS), and Java code for the web page. The hypertext markup language may define static content for 

With respect to claims 6, 14 and 22,
Myers and GAO disclose all of the above limitations, Myers further discloses,
parsing, by the computer system, the plurality of linked metadata objects within a mobile context; and 44Docket No. ES20180016-1 dynamically generating, by the computer system, the syntax tree from the plurality of linked metadata objects(¶199: .. web page generator 150 includes control module 1300 and document object model tree generator 1402. As described above in FIG. 13, control module 1300 identifies layout 1310 for objects 1312 from metadata 1304, obtains content 1314 for web page 1306, and places content 1314 in objects 1312….”;¶200: “…A document object model tree is a data structure that includes objects…”;¶201: “…Document object model tree generator 1402 receives layout 1310 from control module 1300. Document object model tree generator 1402 uses document object model interface 1404 to generate document object model tree 1406 for web page 1306 from layout 1310…”) Examiner interprets the document object model tree of Myers as teaching the intended function applicant’s syntax tree from the plurality of linked metadata objects.


With respect to claims 7, 15 and 23,
Myers and GAO disclose all of the above limitations, Myers further discloses,
wherein obtaining, by the computer system, the content for the web page according to the geolocation context; and creating, by a client data processing system, the web page using the metadata and the content within the geolocation context.(¶16: “…The web page generator receives metadata describing the web page. the metadata defines what the web page looks like without content for the web page, the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page; creates the web page using the metadata and the content; and displays the web page on a graphical user interface on a display system for the client data processing system…”)
program code, stored on the computer readable storage media, for obtaining the content for the web page according to the geolocation context; and program code, stored on the computer readable storage media, for creating the web page using the metadata and the content within the geolocation context.(¶16, ¶17: “…the computer program product comprising a computer readable storage media, first program code, second program code, third program code, fourth program code, and fifth program code, stored on the computer readable storage media. The first program code receives metadata describing the web page. the metadata defines 

With respect to claims 8, 16 and 24,
Myers and GAO disclose all of the above limitations, GAO further discloses,
wherein interpreting the selected filtered geolocation object further comprises: identifying rules and properties for the geolocation object, wherein the rules and properties are indicated within the plurality of linked metadata objects; (¶58: “…webpages may also be assembled by a program running on the local web server on the receiver device to generate webpages according to logic implemented in the program. Such programs may be preloaded on the receiver device, received via period transmission by the broadcast network, from a unicast network, or via a software upload, such as from a processor-readable storage medium…”;¶61: “…Mobile devices 10 receive the broadcast transmissions and are able to separately 
and displaying, by the graphical user interface of the display system of the computer system, the selected filtered geolocation object in the web page according to the rules and properties indicated within the plurality of linked metadata objects (¶61: “…Mobile devices 10 receive the broadcast 
wherein the code for interpreting the geolocation object further comprises: program code, stored on the computer readable storage media(¶91: “…the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-, for identifying rules and properties for the geolocation object, wherein the rules and properties are indicated within the plurality of linked metadata objects; (¶61: “…Mobile devices 10 receive the broadcast transmissions and are able to separately process the broadcast web page content element transmissions 26 and the content description packet transmissions 28. Specifically, mobile devices 10 monitor the broadcast overhead flows to receive broadcast catalogs and content packet descriptions as part of determining the portion of the broadcast signal to be received. By monitoring the content package description flow, receiver devices 10 are able to identify those webpage content elements that are of interest to a user (e.g., having an ID matching webpages or webpage services to which the user has subscribed) and activate a receiver at the designated broadcast time to access the designated flow ID in order to receive the web page content elements…”;¶66: “a user may be able to subscribe to only a portion of a web flow. Returning to the News Central example, a user might wish to subscribe to only top news stories, top sports stories, stories containing the word "Qualcomm," and/or editorials from a certain writer. So configured, a receiver device would only receive those webpage content element packages with webpage IDs and object IDs (or other filtering criteria) that 
and program code, stored on the computer readable storage media,(¶91: “…the operations of a method or algorithm may reside as one or any combination or set of codes and/or instructions on a non-transitory machine readable medium and/or non-transitory computer-readable medium, which may be incorporated into a computer program product…”) for displaying the geolocation object in the web page according to the rules and properties indicated within the plurality of linked metadata objects (¶61: “…Mobile devices 10 receive the broadcast transmissions and are able to separately process the broadcast web page content element transmissions 26 and the content description packet transmissions 28. Specifically, mobile devices 10 monitor the broadcast overhead flows to receive broadcast catalogs and content packet descriptions as part of determining the portion of the broadcast signal to be received. By monitoring the content package description flow, receiver devices 10 are able to identify those webpage content elements that are of interest to a user (e.g., having an ID matching webpages or webpage services to which the user has subscribed) and activate a receiver at the designated broadcast time to access the designated flow ID in order to receive the web page content elements…”)
Myers discloses a method/system for generating web pages using metadata whereby the metadata defines a group of objects in the web page, and the metadata defines what the web page looks like without content for the web .

Conclusion
References cited but not used:
Shiigi et al., US Patent Application Publication No US 2003/0014442A1, “Web site application development method using object model for managing web-based content”, related to managing web based content using an object model.
Hale et al., US Patent Application Publication No US 2013/0046799A1, “Methods and Systems for Designing and Building a Schema in an On-
Vasilik et al., US Patent No US8,689,117, “Webpages with Conditional Content”, relating to methods/systems for generating a webpage that includes conditional content.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                  
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629